DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim contains the limitation that first and second change and mass are measured over the same period of time.  No support for this limitation is found in the Specification.  Figure 6, in fact, shows varying times for different steps.  In addition, the claim contains the limitation of determining performance of the well-treatment fluid when used in the subterranean reservoir based on the first change in mass, the second change in mass, the first wettability alteration and the second wettability alteration.  However, no support for determining performance based on all four of these measurements is the Specification.  The closest disclosure appears to come from Example 3, paragraphs 70-74 of the Specification, which only uses some of these measurements.  Claims 2-20 are also rejected by virtue of their dependency on claim 1.
Regarding claim 11, the claim contains the limitation that each loading sequence uses a same amount of the well-treatment fluid over the period of time but with different sequences of sub-amounts during the period of time.  No support for this limitation is found in the Specification.
Regarding claim 13, the claim contains the limitation that each loading sequence uses a same amount of the well-treatment fluid over the period of time but with different sequences of sub-amounts during the period of time.  No support for this limitation is found in the Specification.  Claims 14-20 are also rejected by virtue of their dependency on claim 13.

Claim Rejections - 35 USC § 112(b)
Claims 4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the step of determining a property of the well-treatment fluid based on the change in mass" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if the wettability alteration is the first wettability alteration of claim 1, the second wettability alteration of claim 1, or a different wettability alteration.  Clarification is requested.
Regarding claim 11, it is unclear what the sub-amounts referred to are referencing.  The term is not found in the Specification.  Clarification is requested.
Claim 12 recites the limitation "the step of measuring the frequency of the quartz crystal" in lines 2-3.  There are two such steps in claim 1, so it is unclear which step is referred to.  Clarification is requested.
Regarding claim 13, it is unclear what the sub-amounts referred to are referencing.  The term is not found in the Specification.  Clarification is requested.  Claims 14-20 are also rejected by virtue of their dependency on claim 13.

Claim Rejections - 35 USC § 102
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Zilong, Murali K. Ghatkesar, Ernst JR Sudhölter, Binder Singh, and Naveen Kumar. "Understanding the cation-dependent surfactant adsorption on clay minerals in oil recovery." Energy & Fuels 33, no. 12 (2019): 12319-12329.
Regarding claim 13, Liu teaches a quartz crystal sensor is coated in a thin layer of clay (p. 12320, Sect. 2.2.) A method comprising: providing a quartz crystal having a surface with a reservoir-specific material deposited on the surface, like that found in reservoirs (p. 12320, Left col.) wherein the reservoir-specific material is representative of either a composition of a proppant for use in a subterranean reservoir containing hydrocarbons or of a composition of formation material from the subterranean reservoir; the clay-modified sensor is exposed to an aqueous solution and surfactant (Fig. 1) exposing the reservoir-specific material on the quartz crystal to a well-treatment fluid where the properties of the aqueous solution and surfactant can be changed for different periods of time (Fig. 3(c), p. 12322) for a plurality of loading sequences, wherein each loading sequence is over a period of time, wherein each loading sequence of the plurality of loading sequences uses a same amount of the well-treatment fluid over the period of time but with different sequences of sub-amounts during the period of time; where frequency shift depends on surfactant adsorption and desorption (p. 12321, Sect. 2.5.) measuring frequency of the quartz crystal during each loading sequence to thus determine a first set of changes in mass representative of the adsorption or desorption of fluids by the reservoir-specific material for each loading sequence, wherein the changes in mass reflect surface interactions of the treatment fluid; and the adsorption is related to the pH of the fluid (Fig. 3(a)) and determining performance of the well-treatment fluid for enhanced oil recovery (p. 12319, Left col.) when used in the subterranean reservoir where the adsorption is based on mass variations (p. 12321, Sect. 2.4, Right col.) based on the first set of changes in mass.                                                

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4, 7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Anderson, William G. "Wettability literature survey part 5: the effects of wettability on relative permeability." Journal of petroleum technology 39, no. 11 (1987): 1453-1468.
	Regarding claim 1, Liu teaches a quartz crystal sensor is coated in a thin layer of clay (p. 12320, Sect. 2.2.) A method comprising: providing a quartz crystal having a surface with a reservoir-specific material deposited on the surface, like that found in reservoirs (p. 12320, Left col.) wherein the reservoir-specific material is representative of either a composition of a proppant for use in a subterranean reservoir containing hydrocarbons or of a composition of formation material from the subterranean reservoir; the clay-modified sensor is exposed to an aqueous solution and surfactant (Fig. 1) exposing the reservoir-specific material on the quartz crystal to a well-treatment fluid; frequency shift is recorded (Fig. 1) where frequency shift depends on surfactant adsorption and desorption (p. 12321, Sect. 2.5.) measuring frequency of the quartz crystal to thus determine a first change in mass over a period of time representative of the adsorption or desorption of fluids by the reservoir-specific material, which reflect surface interactions of the treatment fluid; QCM-D measurement during and after changing the clay surface with calcium (II) ions (Fig. 4) exposing the reservoir-specific material on the quartz crystal to a substance that changes the reservoir-specific material’s characteristics to produce a changed reservoir-specific material; exposing the changed reservoir-specific material on the quartz crystal to the well- treatment fluid; measuring frequency of the quartz crystal to thus determine a second change in mass over the period of time representative of the absorption or desorption of fluids by the changed reservoir-specific material, which reflect surface interactions of the treatment fluid; and the adsorption is related to the pH of the fluid (Fig. 3(a)) and determining performance of the well-treatment fluid for enhanced oil recovery (p. 12319, Left col.) when used in the subterranean reservoir where the adsorption is based on mass variations (p. 12321, Sect. 2.4, Right col.) based on the first change in mass and the second change in mass, but does not appear to explicitly disclose that the substance that changes the reservoir-specific materials characteristics is a hydrocarbon; or determining a first wettability alteration for the reservoir-specific material representative of change in wettability due to the step of exposing the reservoir-specific material to the well-treatment fluid; 331668430_1determining a second wettability alteration for the aged reservoir-specific material representative of change in wettability due to the step of exposing the aged reservoir-specific material to the well-treatment fluid; and determining performance of the well-treatment fluid when used in the subterranean reservoir based on the first wettability alteration and the second wettability alteration.
	However, Anderson teaches wettability testing on cores where USBM wettability measurements are made on core plugs contaminated with oil and surfactant and then cleaned and measured again (p. 1461, Fig. 13, end of left col. & right column) where it is noted the steps are not ordered.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu to include the wettability measurements and oil of Anderson that “allow the system to be waterflooded to a very low residual oil saturation” (Anderson p. 1453, Summary) to provide additional tests and materials that can improve optimal flooding conditions as desired by Liu (Abstract).
Regarding claim 2, Liu teaches using the surfactant is Shell Oil Company AAS-J771 (p. 12320, Sect. 2.1.).
Regarding claim 4, Liu teaches measuring the adsorption rate (Fig. 1).
	Regarding claim 7, Liu teaches "oil reservoirs are generally divided into sandstone and carbonate, with the presence of clay minerals." (p. 12320, Left col.).
Regarding claim 9, Anderson teaches oil from reservoirs (p. 1461, Fig. 13, end of left col. & right column).
	Regarding claim 12, Liu teaches "Prior to each experiment, the sensors were rinsed successively with Milli-Q, ethanol, and iso-propanol three times to remove any possible surface contaminations coming from the air" (p. 12320, Sect. 2.2.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Anderson in further view of Reddy (US 20060278390 A1).
	Regarding claim 3, Liu and Anderson teach the method above with respect to claim 2 but do not appear to explicitly disclose wherein the well-treatment fluid further comprises an aqueous base fluid and one or more gelling agents.
	However, Reddy teaches “a method comprising: providing a crosslinkable polymer composition comprising an aqueous fluid, a water-soluble polymer comprising carbonyl groups, an organic crosslinking agent capable of crosslinking the water-soluble polymer comprising carbonyl groups, and a water-soluble carbonate retarder; introducing the crosslinkable polymer composition into a portion of the subterranean formation; and allowing the crosslinkable polymer composition to form a crosslinked gel in the portion of the subterranean formation” (Par. 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the solvent solution for enhanced oil recovery of Liu and Anderson to include the crosslinkable polymer composition based on the teaching of Reddy because “The crosslinking of these compositions tends to produce crosslinked gels, which may eliminate, or at least reduce, the flow of water or other undesirable fluids through the natural fractures and high permeability streaks in the formations” (Par. 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Anderson in view of Kieschnick et al. (US 3235007 A).
Regarding claim 5, Liu and Anderson teach the method above with respect to claim 1 but do not appear to explicitly disclose wherein the reservoir-specific material comprises proppant material obtained from crushing the proppant.
However, Kieschnick teaches including proppant for increasing the permeability of subsurface earth formations (Col. 1 Lines 16-17), where the proppant can be crushed and rounded walnut shell (Col. 4 Line 75) coated in wax (Col. 5 Lines 4-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu and Anderson to include the crushed walnut shells that could be found in reservoir materials based on the teachings of Kieschnick because they have lower density than a carrier fluid and can be floated into fractures (Col. 5 Lines 7-9).

Claims 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Anderson in view of Acosta (US 20190317005 A1).
	Regarding claim 6, Liu and Anderson teach the method above with respect to claim 1 but do not appear to explicitly disclose wherein the step of determining the performance of the well-treatment fluid comprises determining an optimal surfactant concentration for the well-treatment fluid.
However, Acosta teaches the use of a crushed cores matrix from a low permeability formation for testing of treatment fluid (Par. 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu and Anderson to include the crushed core sample based on the teaching of Acosta to “determine the ability of a surfactant within the treatment fluid to penetrate the low permeability formation” (Par. 20).
Regarding claim 8, Liu and Anderson teach the method above with respect to claim 1 but do not appear to explicitly disclose wherein the step of determining the performance of the well-treatment fluid comprises determining an optimal surfactant concentration for the well-treatment fluid.
However, Acosta teaches selecting the treatment fluid having the best oil recovery where different treatment fluids contain different surfactants (Par. 20) and choosing different surfactants results in a change in concentration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu and Anderson with Acosta’s different treatment fluids to determine “the treatment fluid having the best oil recovery” (Par. 20).
Regarding claim 10, Acosta teaches determining the amount of oil recovered from the oil saturated matrix where the treatment fluid having the best oil recovery may be selected (Par. 20).
Regarding claim 11, Liu teaches where the properties of the aqueous solution and surfactant can be changed for different periods of time (Fig. 3(c), p. 12322) and “obtained results contribute to a better understanding of surfactant adsorption on clay surfaces and a guide to optimal flooding conditions with reduced surfactant loss” (Abstract).

Claims 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Acosta.
Regarding claim 14, Liu teaches the method above with respect to claim 13 and “obtained results contribute to a better understanding of surfactant adsorption on clay surfaces and a guide to optimal flooding conditions with reduced surfactant loss” (Abstract) but does not appear to explicitly disclose exposing the reservoir-specific material on the quartz crystal to hydrocarbons to produce an aged reservoir-specific material. 
However, Acosta teaches saturating the crushed cores matrix with oil before testing (Par. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have soaked the reservoir material of Liu with oil based on the teaching of Acosta to determine “the mobilization of oil from the matrix to the fracture network” (Par. 20).
	Regarding claim 15, Liu teaches using the surfactant is Shell Oil Company AAS-J771 (p. 12320, Sect. 2.1.).
Regarding claim 20, Acosta teaches determining “the amount of oil recovered from oil saturated matrix” (Par. 20).

Claims 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Acosta in further view of Reddy.
Regarding claim 16, Liu and Acosta teach the method above with respect to claim 15 but do not appear to explicitly disclose wherein the well-treatment fluid further comprises an aqueous base fluid and one or more gelling agents.
	However, Reddy teaches “a method comprising: providing a crosslinkable polymer composition comprising an aqueous fluid, a water-soluble polymer comprising carbonyl groups, an organic crosslinking agent capable of crosslinking the water-soluble polymer comprising carbonyl groups, and a water-soluble carbonate retarder; introducing the crosslinkable polymer composition into a portion of the subterranean formation; and allowing the crosslinkable polymer composition to form a crosslinked gel in the portion of the subterranean formation” (Par. 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solvent solution for enhanced oil recovery of Liu and Acosta to include the crosslinkable polymer composition based on the teaching of Reddy because “The crosslinking of these compositions tends to produce crosslinked gels, which may eliminate, or at least reduce, the flow of water or other undesirable fluids through the natural fractures and high permeability streaks in the formations” (Par. 4).
Regarding claim 18, Acosta teaches the use of a crushed cores matrix from a low permeability formation for testing of treatment fluid (Par. 20).
Regarding claim 19, Acosta teaches using “oil consistent with oil found in the low permeability reservoir” (Par. 17).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Acosta, and Reddy as applied to claim 16 above, and further in view of Kieschnick.
Regarding claim 17, Liu, Acosta, and Reddy teach the method above with respect to claim 16 but do not appear to explicitly disclose wherein the reservoir-specific material comprises proppant material obtained from crushing the proppant.
However, Kieschnick teaches including proppant for increasing the permeability of subsurface earth formations (Col. 1 Lines 16-17), where the proppant can be crushed and rounded walnut shell (Col. 4 Line 75) coated in wax (Col. 5 Lines 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu to include the crushed walnut shells that could be found in reservoir materials based on the teachings of Kieschnick because they have lower density than a carrier fluid and can be floated into fractures (Col. 5 Lines 7-9).

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.
The Applicant’s amendments to the claims were often not found in the areas pointed to for support or not found at all.  In addition, the wording of phrases was significantly changed in the amendments from what is found in the Specification, making it difficult to separate new matter and supported matter.  The Applicant is encouraged to use exact wording supported by the Specification or explain exactly where the support derives from in future amendments.
The Applicant argues that the clay in Liu is not representative of material from a subterranean reservoir.  While those skilled in the art would recognize complex mixtures of clays, rock, and minerals as formation material, clay is also representative of material from a subterranean reservoir.  In fact, Liu are specifically using clay to represent a formation material (p. 12320, Left col.).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the combination of Liu in view of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu to include the wettability measurements and oil of Anderson that “allow the system to be waterflooded to a very low residual oil saturation” (Anderson p. 1453, Summary) to provide additional tests and materials that can improve optimal flooding conditions as desired by Liu (Abstract).  Thus, it is the Examiner's position that the rejection is not based on hindsight, but rather is based on the motivation to combine found in the references themselves.  Note that while Anderson does not disclose all the features of the present claimed invention, Anderson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention. Rather this reference teaches a certain concept, namely the importance of wettability alteration due to oil and surfactants in flooding in oil recovery, and in combination with the primary reference, discloses the presently claimed invention.  
Regarding the combination of Liu and Anderson in further view of Reddy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the solvent solution for enhanced oil recovery of Liu and Anderson to include the crosslinkable polymer composition based on the teaching of Reddy because “The crosslinking of these compositions tends to produce crosslinked gels, which may eliminate, or at least reduce, the flow of water or other undesirable fluids through the natural fractures and high permeability streaks in the formations” (Par. 4).  Thus, it is the Examiner's position that the rejection is not based on hindsight, but rather is based on the motivation to combine found in the references themselves.  Note that while Reddy does not disclose all the features of the present claimed invention, Reddy is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention. Rather this reference teaches a certain concept, namely improved solvents to test, and in combination with the other references, discloses the presently claimed invention.
Regarding the combination of Liu and Anderson in view of Kieschnick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu and Anderson to include the crushed walnut shells that could be found in reservoir materials based on the teachings of Kieschnick because they have lower density than a carrier fluid and can be floated into fractures (Col. 5 Lines 7-9).  Thus, it is the Examiner's position that the rejection is not based on hindsight, but rather is based on the motivation to combine found in the references themselves.  Note that while Kieschnick does not disclose all the features of the present claimed invention, Kieschnick is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention. Rather this reference teaches a certain concept, namely improved reservoir-specific materials to test in place of clay, and in combination with the other references, discloses the presently claimed invention.  
Regarding the combination of Liu and Anderson in view of Acosta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir material of Liu and Anderson to include the crushed core sample based on the teaching of Acosta to “determine the ability of a surfactant within the treatment fluid to penetrate the low permeability formation” (Par. 20).  Thus, it is the Examiner's position that the rejection is not based on hindsight, but rather is based on the motivation to combine found in the references themselves.  Note that while Acosta does not disclose all the features of the present claimed invention, Acosta is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention. Rather this reference teaches a certain concept, namely improved reservoir-specific materials to test in place of clay, and in combination with the other references, discloses the presently claimed invention.  
Liu, Anderson, Reddy, Kieschnick, and Acosta all are in the field of oil recovery making them analogous art.  The motivation cited for combining Liu with Reddy in the Applicant’s arguments does not need to be the same motivation as the inventors’ and permeability is an important property in oil recovery.
Applicant’s amendments to the Specification and Claims have overcome every objection and 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 5/5/2022.  However, the amendments to the Claims have resulted in the new rejections set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796      

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796